UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6024



JOHN HENRY JOHNSON,

                                            Petitioner - Appellant,

          versus


JOSEPH M. BROOKS,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-851)


Submitted:   March 20, 2002                 Decided:   April 8, 2002


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Henry Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Henry Johnson seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).      We have reviewed the record and the district court’s

opinion and find no reversible error.            Accordingly, we deny a

certificate    of   appealability    and    dismiss   the   appeal    on   the

reasoning of the district court.         Johnson v. Brooks, No. CA-01-851

(E.D. Va. Dec. 18, 2001).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and    argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                     2